This is an appeal from the district court of Tulsa County, wherein on the 6th day of October, 1919, defendant, Calen Andrews, was convicted of the crime of burglary in the second degree, and his punishment fixed as above stated.
The cause has been pending on appeal in this court since January 8, 1920. No brief has been filed in behalf of defendant, nor was any appearance made to orally argue the cause at the time same was submitted.
Rule 9, of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment."
After a careful examination of the record, this court finds no error sufficiently prejudicial to authorize a reversal of this judgment, and the same is, in accordance with Rule 9, supra, affirmed.